Exhibit 10.1 ASSET PURCHASE AGREEMENT BY AND BETWEEN LIBERTY CAPITAL ASSET MANAGEMENT, INC. as Buyer, LAS VEGAS RAILWAY EXPRESS as Seller, DATED AS OF November 23, 2009 ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of November 23, 2009, by and between Liberty Capital Asset Management, Inc., a Delaware Corporation (the “Buyer”) and Las Vegas Railway Express, a Nevada Corporation (the “Seller”).The Buyer and the Seller are sometimes referred to as (the “Parties”). WHEREAS, the Seller is a business development company presently working to construct a conventional rail passenger service between Las Vegas, Nevada and Los Angeles, California.(Exhibit A); WHEREAS, the Buyer is an asset management company presently managing and servicing mortgage loans in various states in the United States ( the “Business”); WHEREAS, the Seller desires to sell the Purchased Assets to the Buyer, and the Buyer desires to purchase the Purchased Assets, all on and subject to the terms and conditions set forth herein. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, intending to be legally bound hereby, the Parties agree as follows: ARTICLE I DEFINITIONS 1.1Defined Terms.In this Agreement, the following terms shall have the following respective meanings: “Accounts Receivable”has the meaning set forth in the definition of “Purchased Assets” herein. “Affiliate”means, with respect to any Person, any other Person that, directly or indirectly, controls, is controlled by or is under common control with such first Person.For purposes of this definition, “control” shall mean the possession, directly or indirectly, of the power to (i) vote five percent (5%) or more of the capital stock or other equity interest having ordinary voting power for the election of directors or managers of such Person, or (ii) direct or cause the direction of management and policies of a business, whether through the ownership of voting securities, by contract or otherwise and either alone or in conjunction with others or any group. “Agreement”has the meaning set forth in the preamble to this Agreement. “Assignment and Assumption Agreement”has the meaning set forth in Section “Assumed Contract”has the meaning set forth in the definition of “Purchased Assets” herein. “Assumed Liabilities”means the following Liabilities and obligations, without duplication: (a)All undischarged Liabilities of the Seller which relate to the conduct of the Business prior to the Closing Date and (i) are reflected on the Closing Balance Sheet (including the notes thereto) to the extent such Liabilities (A) are properly recorded thereon in accordance with GAAP and on a basis consistent with the Seller’s past practice and (B) are of the same type and nature as those Liabilities of the Seller set forth on the Latest Balance Sheet of the Seller included in the Financial Statements or (ii) have been incurred in the Ordinary Course without violation of this Agreement; and (b)All obligations of the Seller under the Assumed Contracts, Leased Real Property and Licenses if any to the extent included in the definition of Purchased Assets arising and to be performed on or after the Closing Date; provided, that, notwithstanding any provision of this Agreement to the contrary, Assumed Liabilities shall not include any Excluded Liability.In the event of any claim against the Buyer with respect to any of the Assumed Liabilities hereunder, the Buyer shall have, and the Seller hereby assigns to the Buyer, any defense, counterclaim, or right of setoff which would have been available to the Seller if such claim had been asserted against such Seller. “Basket Amount”has the meaning set forth in Section “Benefit Plan”means any “employee benefit plan” (as such term is defined in ERISA § 3(3)) and any other employee benefit plan, program or arrangement of any kind. “Bill of Sale” has the meaning set forth in Section “Business”has the meaning set forth in the recitals. “Business Day”means a day, other than a Saturday or Sunday, on which commercial banks in Las Vegas, Nevada are open for the general transaction of business. “Buyer” has the meaning set forth in the preamble to this Agreement. “Buyer Indemnified Persons” has the meaning set forth in Section “Certifications”has the meaning set forth in the definition of “Purchased Assets” herein. “Closing”has the meaning set forth in Section “Closing Balance Sheet”means the balance sheet of the Seller as of the Closing Date, which shall be prepared in accordance with GAAP and on a basis consistent with that applied by the Seller in the preparation of the Latest Balance Sheet. “Closing Date”has the meaning set forth in Section “Closing Transactions”has the meaning set forth in Section “Code”means the United States Internal Revenue Code of 1986, as amended. “Consent”means any consent, order, approval, authorization or other action of, or any filing with or notice to or other action with respect to, any Governmental Entity or any other Person which is (a) required or necessary for any of (i) the execution, delivery or performance of this Agreement or any other Transaction Document, (ii) the consummation of any Closing Transaction or other transaction contemplated hereby or thereby or (iii) the conduct of the Business by the Buyer after Closing in the same manner as presently conducted by the Seller or the holding or use of any Purchased Asset thereafter, whether such requirement or necessity arises pursuant to any Legal Requirement, Contract, Lease, License, or Certification (including any of the foregoing which is required in order to prevent a breach of or a default under or a termination or modification of any Contract) and (b) set forth on the attached Schedule 2. “Contract”means any oral or written agreement, instrument, document, lease, employee benefit or welfare plan or other business or commercial arrangement (in each case, including any extension, renewal, amendment or other modification thereof) to which the Seller is a party or by which it is bound or to which it or any Purchased Asset is subject or which pertains to the Business. “Custodial Account” means all funds held or directly controlled by the Seller. “Damages” has the meaning set forth in Section “Excluded Assets”means all of the Seller’s rights in, to and under the following, in each case to the extent existing as of the Closing Date: (a)The Non-Assumed Contracts; (b)All rights of the Seller pursuant to the Transaction Documents; (c)Tax returns and other Tax records including payroll, unemployment, real estate, and other records relating to Tax. “Excluded Liabilities”means all Liabilities and obligations, without duplication: (a)arising with respect to any Benefit Plan which is a tax-qualified “defined contribution plan” (as that term is defined in Section 3(34) of ERISA), whether or not terminated, or any other Benefit Plan or material fringe benefit plans (unless the Buyer expressly assumes any such plan); (b)any Liabilities (whether asserted before or after the Closing Date) for any breach of a representation, warranty or covenant, or for any claim for indemnification, contained in any Assumed Contract, Lease or License agreed to be performed pursuant to this Agreement by the Buyer, to the extent that such breach or claim arises out of or by virtue of the Seller’s performance or nonperformance thereunder prior to the Closing Date, it being understood that, as between the Parties hereto, this subsection shall apply notwithstanding any provision which may be contained in any form of consent to the assignment of any such Assumed Contract, Lease or License if any which by its terms, imposes such Liabilities upon the Buyer and which assignment is accepted by the Buyer notwithstanding the presence of such a provision, and that the Seller’s failure to discharge any such Liability shall entitle the Buyer to indemnification in accordance with the provisions of Article X hereof; (c)any Liabilities of the Seller arising out of infringement of the Proprietary Rights of any Person; (d)any Liabilities not disclosed on the Closing Balance Sheet including the notes thereto; (e)Liabilities arising out of violations occurring prior to the Closing Date of any Legal Requirement; (f) any Liability in respect of any claim, action, litigation, suit, proceeding, hearing or investigation of the Seller or related to the Business or any Purchased Asset arising prior to the Closing Date (whether asserted or commenced before or after the Closing Date); (g)any Liabilities relating to the Excluded Assets; (h)any Liability for or on account of any Tax with respect to periods prior to the Closing Date, to the extent not recorded on the Closing Date Balance Sheet; (i)without limitation by the specific enumeration of the foregoing, any other obligation or Liability not expressly included in the definition of Assumed Liabilities. “Filings” has the meaning set forth in Section 4.20(b). “Financial Statements”has the meaning set forth in Section “GAAP”means United States generally accepted accounting principles, as in effect on the date of the subject financial statement. “Governmental Entity”means any government, agency, governmental department, commission, board, bureau, court, arbitration panel or instrumentality of the United States of America or any state or other political subdivision thereof (whether now or hereafter constituted and/or existing) and any entity exercising executive, legislative, judicial, regulatory or administrative functions of or pertaining to government. “Indebtedness”means, without duplication, (i) any indebtedness (including interest, fees and prepayment premiums or penalties thereon) for borrowed money or issued in substitution for or exchange of indebtedness for borrowed money, (ii) any indebtedness evidenced by any note, bond, debenture or other debt security, (iii) any indebtedness for the deferred purchase price of property or services with respect to which a Person is liable, contingently or otherwise, as obligor or otherwise (other than trade payables and other current liabilities incurred in the Ordinary Course which are not more than six months past due), (iv) any commitment by which a Person assures a creditor against loss (including contingent reimbursement obligations with respect to letters of credit), (v) any indebtedness guaranteed in any manner by a Person (including guarantees in the form of an agreement to repurchase or reimburse), (vi) any obligations under capitalized leases with respect to which a Person is liable, contingently or otherwise, as obligor, guarantor or otherwise, or with respect to which obligations a Person assures a creditor against loss, (vii) any indebtedness secured by a Lien on a Person’s assets, and (viii) any unsatisfied obligation for “withdrawal liability” to a “multi employer plan” as such terms are defined under ERISA. “Indemnified Party” has the meaning set forth in Section 10.4(a). “Initial Purchase Price” has the meaning set forth in Section “Insider”means any member, officer or manager (or similar official) of the Seller, any Affiliate or natural or adoptive member of the immediate family of any of the foregoing Persons, or any Person in which any of the foregoing Persons directly or indirectly owns any material beneficial interest.The “immediate family” of any individual means such individual’s (and such individual’s present or former spouse’s) grandparents, parents, spouse, siblings, children and grandchildren. “Investigating Parties”has the meaning set forth in Section “Latest Balance Sheet”has the meaning set forth in Section “Leases”means if any all leases, subleases, licenses, concessions and other agreements (written or oral), including all amendments, extensions, renewals, guaranties and other agreements with respect thereto, pursuant to which the Seller holds any Leased Real Property, including the right to all security deposits and other amounts and instruments deposited by or on behalf of the Seller thereunder. “Legal Requirement”means all federal, state and local laws, statutes, codes, rules, regulations, ordinances, judgments, orders, decrees and the like of any Governmental Entity, including common law. “Liability”means any liability (whether known or unknown, whether asserted or unasserted, whether absolute or contingent, whether accrued or unaccrued, whether liquidated or unliquidated, and whether due or to become due), including any liability for Taxes. “Licenses”has the meaning set forth in the definition of “Purchased Assets” herein. “Material Adverse Effect”means a material adverse effect on the Business, the Purchased Assets or the business, operations, financial condition or results of operations of the Seller, taken as a whole, or on the ability of the Seller to perform its material obligations under this Agreement or any other Transaction Document. “Material Breach”has the meaning set forth in Section 8.1(c). “Non-Assumed Contracts”means all Contracts described on Schedule 1. “Non-Competition Period” has the meaning set forth in Section 9.4(a). “Notice” has the meaning set forth in Section “Ordinary Course”means, with respect to any Person, in the ordinary course of that Person’s business consistent with past practice, including as to the quantity, quality and frequency. “Parties”has the meaning set forth in the preamble to this Agreement. “Permitted Liens”means: (a)Liens on Purchased Assets arising by operation of law and securing the payment of Taxes which are not yet due and payable; (b)the lessors’ and sublessors’ rights under the Leases and leases of personal property by the Seller as lessee which are part of the Purchased Assets; and (c)mechanics’, carriers’, workers’, repairers’, and similar non-consensual Liens arising by operation of law and relating to obligations which are incurred in the Ordinary Course and which secure only Assumed Liabilities which are not yet due and payable on the Closing Date. “Person”means an individual, a partnership, a limited liability company, a corporation, an association, a joint stock company, a trust, a joint venture, an unincorporated organization, any Governmental Entity or any similar entity. “Pre-Closing Returns” has the meaning set forth in Section “Principals” has the meaning set forth in the preamble to this Agreement. “Proprietary Rights”means all of the following items owned by, issued to or licensed to, the Seller, along with all income, royalties, damages and payments due or payable at the Closing or thereafter, including damages and payments for past, present or future infringements or misappropriations thereof, the right to sue and recover for past infringements or misappropriations thereof and any and all corresponding rights that, now or hereafter, may be secured throughout the world: patents, patent applications, patent disclosures and inventions (whether or not patentable and whether or not reduced to practice) and any reissue, continuation, continuation-in-part, division, revision, extension or reexamination thereof; trademarks, service marks, trade dress, logos, trade names and corporate names together with all goodwill associated therewith, copyrights registered or unregistered and copyrightable works; mask works; and all registrations, applications and renewals for any of the foregoing; trade secrets and confidential information (including ideas, formulae, compositions, know-how, manufacturing and production processes and techniques, research and development information, drawings, specifications, designs, plans, proposals, technical data, financial, business and marketing plans, and customer and supplier lists and related information); computer software and software systems (including data, databases and related documentation); other proprietary rights; licenses or other agreements to or from third parties regarding the foregoing; and all copies and tangible embodiments of the foregoing (in whatever form or medium), in each case set forth on Schedule 5. “Purchase Price”has the meaning set forth in Section “Purchase Price Allocation”has the meaning set forth in Section “Purchased Assets”means all of the Seller’s rights, title and interest in, to and under all assets, rights and properties of the Seller (whether real, personal or mixed, tangible and intangible, and of every kind, character and description), which are used, or held for use, in the Business (other than the Excluded Assets), including, but not limited to, the Seller’s rights in, to and under the following, in each case to the extent existing as of the Closing Date: (a)The Seller’s inventory, other than Excluded Assets. (b)All equipment, vehicles, furniture, fixtures, machines, office materials and supplies, spare parts and other tangible personal property of every kind and description owned, leased or subleased as of the date of this Agreement by the Seller and used, or held for use, in the conduct of the Business, but excluding all such property consumed, retired or disposed of by the Seller as permitted by this Agreement; (c)All real property and all improvements thereon (the “Real Property”), whether owned or Leased Real Property by the Seller and used, or held for use, in the Business; (d)All Contracts (other than the Non-Assumed Contracts) relating to the Business to which the Seller or one or more of its Affiliates is a party on the date of this Agreement as described on Schedule 4 hereof, and such other Contracts as are entered into prior to the Closing as permitted under this Agreement (collectively, the “Assumed Contracts”); (e)All trademarks, service marks, trade names, slogans, logotypes and other Proprietary Rights, and all goodwill associated with the foregoing, used, or held for use, in connection with the Business, existing on the date of this Agreement or acquired by the Seller between the date of this Agreement and the Closing Date, in each case to the extent existing on the Closing Date; (f)All licenses, permits, franchises, certificates, and other authorizations issued by any Governmental Entity issued to or held by the Seller with respect to the Business, including all applications therefor and all renewals, extensions, or modifications thereof and additions thereto (collectively, the “Licenses”); (g)All files and other records of the Seller which relate to the Business, including all related books, records, accounts, canceled checks, payment records, and all other similar books and records of the Seller relating to the Business (the “Transferred Records”); (h)All of the Seller’s goodwill in, and going concern value of, the Business or otherwise associated with any other Asset; (i)All prepaid expenses, excluding Taxes, relating to the Business; (j)All accounts and notes receivable relating to the Business or the other Purchased Assets (the “Accounts Receivable”); (k)All transferable telephone exchange numbers, the right to receive and retain mail and other communications and collections, including the right to retain mail and communications from distributors, agents and all others, and any websites in each case relating to the Business; (l) All motor vehicles if any owned or leased by the Seller and used or held for use in the conduct of the Business; (m)All security deposits deposited by or on behalf of the Seller as lessee or sublessee, under the Leases or any leases or subleases of personal property; (n)Those assets, properties and rights of the Seller reflected on the Financial Statements or otherwise referred to in this Agreement or any Schedule hereto, subject to changes in the Ordinary Course through the Closing Date; (o)All rights of the Seller under or pursuant to all warranties, representations and guarantees made by suppliers, manufacturers and contractors in connection with products if any sold to or services provided to the Seller for the Business, or affecting the property, machinery or equipment used in the conduct of the Business; (p)All claims, deposits, prepayments, warranties, guaranties, refunds, causes of action, rights of recovery, rights of set-off and rights of recoupment of every kind and nature, other than those relating to Taxes or primarily to any Excluded Liability; (q)All lists and records pertaining to customers, suppliers, distributors, personnel and agents (past or current) and all other files, documents, correspondence, drawings and specifications, computer programs and business records of every kind and nature, in each case whether evidenced in writing, electronically (including by computer) or otherwise; (r)All certifications, ratings, listings and similar rights or benefits obtained from any customer, product certification organization or Governmental Entity (“Certifications”); (s)The Seller’s rights to coverage under any liability insurance policy of the Seller with respect to any occurrence or action relating to the Purchased Assets prior to the Closing, including the Seller’s rights to receive proceeds thereunder to the extent relating to the Purchased Assets; and (t)All other property owned by the Seller, or as to which the Seller has any right (irrespective of title), and used by the Seller in the Business on the Closing Date, other than the Excluded Assets. “Real Property”has the meaning set forth in the definition of “Purchased Assets” herein. “Receivable” means (a) a right to payment which is secured by a Lien on or other interest in real or personal property, (b) any debt or equity security (including a participation certificate) that represents an interest in (or represents an ownership interest in, or a debt obligation of, a Person which owns, directly or indirectly) a pool of instruments described in clause (a) above, or (c) an interest in servicing or other rights, relating to clause (a) or (b) above. “Relevant Group”means any affiliated, combined, consolidated, unitary or other group for Tax purposes of which the Seller is or was a member. “Seller”has the meaning set forth in the preamble to this Agreement. “Seller Indemnified Persons” has the meaning set forth in Section “Seller Subsidiaries” means any and all related business which is operated by the Seller “Tax”(and, with correlative meaning, “Taxes,”“Taxable”and “Taxing”) means (i) any federal, state, local or foreign income, gross receipts, franchise, estimated, alternative minimum, add-on minimum, sales, use, transfer, registration, value added, excise, natural resources, severance, stamp, occupation, premium, windfall profits, environmental (including under Section 59A of the Code), customs, duty, real property, real property gains, personal property, capital stock, social security, unemployment, disability, payroll, license, employee or other withholding or other tax assessment, fees, levy or other governmental charge of any kind whatever, whether disputed or not, including any interest, penalties or additions to tax or additional amounts in respect of the foregoing; (ii) any liability for or in respect of the payment of any amount of a type described in clause (i) of this definition arising as a result of being or having been a member of any Relevant Group and (iii) any liability for or in respect of the payment of any amount of a type described in clauses (i) or (ii) of this definition as a transferee or successor or by contract. “Tax Return”means any return, declaration, report, claim for refund, information return or other document (including any related or supporting schedules, statements or information) filed or required to be filed in connection with the determination, assessment or collection of Taxes or the administration of any Legal Requirement relating to any Taxes. “Taxing Authority”means any governmental agency, board, bureau, body, department or authority of any United States federal, state or local jurisdiction or any non-United States jurisdiction, having or purporting to exercise jurisdiction with respect to any Tax. “Termination Date”has the meaning set forth in Section 8.1(c). “Third Party Claim” has the meaning set forth in Section 10.4(b). “Transaction Documents”means this Agreement, the Assignment and Assumption Agreement and the Bill of Sale. “Transfer Taxes”means sales, use, transfer, real property transfer, filing, recording, stock transfer, stamp, stamp duty reserve, value added, documentary and other similar Taxes. “Transferred Employee”has the meaning set forth in Section “Transferred Records”has the meaning set forth in the definition of “Purchased Assets” herein. “Treasury regulations”means the regulations promulgated or proposed by the United States Treasury Department under the Code. 1.2Interpretation.As used in this Agreement, the terms “knowledge” or “aware” will include the actual knowledge and awareness of the Person in question, and the knowledge and awareness that such Person would have obtained after making reasonable inquiry and exercising reasonable diligence with respect to the matter in question. ARTICLE II PURCHASE AND SALE OF PURCHASED ASSETS 2.1Sale of Assets and Assumption of Liabilities. (a)At the Closing, and on the terms and subject to the conditions in this Agreement, the Seller shall sell, assign, transfer, deliver, and convey to the Buyer and/or its nominees, and the Buyer and/or its nomineessubject to shareholder approval shall purchase and accept from the Seller, all of the Seller’s right, title and interest in and to the Purchased Assets, as they exist on the Closing Date, in each case free and clear of any Lien (other than Permitted Liens) and restrictions on transfer. (b)At the Closing, and on the terms and subject to the conditions in this Agreement, the Seller shall assign to the Buyer and the Buyer and/or its nominees shall assume and agree to pay, perform, fulfill, and discharge, as or when due from and after the Closing, the Assumed Liabilities, as they exist on the Closing Date.The Buyer will not assume or have any responsibility with respect to any Liability not expressly included in the definition of Assumed Liabilities. 2.2Consideration.The consideration for the Purchased Assets (the “Purchase Price”) shall consist of (i) Twenty million (20,000,000) shares in Buyer’s common stock. In accordance with Section 3.2, at the Closing, the Buyer shall deliver said shares to the Seller at closing and certain amounts thereafter. 2.3Closing Balance Sheet.As promptly as practical, but in no event later than seven (7) business days after the Closing Date, the Buyer shall prepare and deliver the Closing Balance Sheet to the Seller. 2.4Allocation of Purchase Price.At the closing Buyer shall deliver four million (4,000,000) shares of its common stock to Seller.
